DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/21 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiechers, US Pub. 2017/0024688, in view of Mohn et al, US Pub. 2014/0045147.
Wiechers disclose a method, distribution vehicle and system for autonomously delivering and/or collecting at least one shipment comprising: delivering and/or collecting at least one shipment 1 using at least one distribution vehicle 2; the distribution vehicle 2 is loaded with personal shipment 1 intended for different persons in a logistics center 3; the distribution vehicle 2 receives information relating to the locations at which the shipment 1 are intended to be delivered; the distribution vehicle 2 receives information relating to the locations at which shipment 1 need to be collected; the locations at which shipment 1 are intended to be delivered or collected may at least partially be customer vehicles 4; the information relating to the individual locations can all be transmitted to the distribution vehicle 2 in the logistics center 3; the distribution vehicle 2 is designed in such a manner that it could alternatively also be conventionally driven by a driver; the distribution vehicle 2 is informed of the approximate location of the customer vehicle 4 and the distribution vehicle 2 autonomously approaches it; when in the parking lot 6, the distribution vehicle 2 now deliberately searches for the customer vehicle 4 which is detected and identified by the distribution vehicle 2, for example using the motor vehicle license plate number or another special position-finding means 7; the distribution vehicle 2 then continues to approach the customer vehicle 4, to be precise in such a manner that the distance and the relative orientation between the customer vehicle 4 and the distribution vehicle 2 are within a predetermined scope; the distribution vehicle 2 can then cause opening of a closure unit 8 in the form of a door of the customer vehicle 4, through which the distribution vehicle 2 can place the shipment 1 into the customer vehicle 4; the distribution vehicle 2 then causes closing and locking of the closure unit 8 in the form of the door and leaves the customer 
Although Wiechers discloses that the distribution vehicle can be driven by a driver, the distribution vehicle can identify the customer vehicle or the shipment storage, and the customer vehicle communicate with distribution vehicle, but Weichers fails to disclose authenticating the driver and the distribution vehicle during delivering or collecting shipment items. 
Mohn et al disclose vehicle driver evaluation techniques comprising: a network device of control center 104 having a wireless connection 120a; a portable wireless data transfer and display device 112a for work requests from the network device through the long-range wireless network; the portable wireless data transfer and display device may then present the work request on its display; a driver may enter an input on the user interface and the portable wireless data transfer and display device may accept the input from a driver responding to the work request on the user interface; the portable wireless data transfer and display device may also be configured to automatically forward the driver's response to the network device using the long-range wireless network; the driver may respond to a network device, for example, in order to inform the operator that he/she is able or unable to abide by the work request; the portable wireless data transfer and display device 112a retrieves a driver identification, which may optionally be stored 
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings of Wiechers to include means for authenticating the drivers and identifying the vehicles delivering/collecting shipments in order securely track the shipments. Such modification would allow the system of Weichers to automatically manage a fleet of delivering/collecting vehicles, where the system could track the shipments, the vehicles, and the drivers of the vehicles. Furthermore, the system would be more secured where the vehicle and/or the driver could be used to authenticate the transaction and to associate the vehicle with specific driver within a specific time period. With respect to some of the additional elements, such as challenge response (prompt for PIN or identification information), detecting the presence of workers, providing detecting signals, communicating with the closest customer vehicle/shipment storage, Weichers as modified by Mohn et al is capable of performing these . 
Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. See examiner remarks.
	Remarks:
	In response to the applicant’s argument regarding mapping of the automated shipment, the examiner respectfully disagrees. The prior art (Wiechers US 2017/0024687) teaches a delivery vehicle 2 (Fig. 1A, par. 0052) for loading a storage device 4 (automated shipment device) with shipment items 1, wherein the automated shipment is stationary. The applicant argues about customer vehicle 4, but item 4 is the storage unit for loading the shipment items 1. Regarding authenticating the user and/or the delivery vehicle, Mohn et al (US Pub. 2014/0045147), disclose driver evaluation techniques which includes identifying the driver and associating the driver identifier and the vehicle data. Wiechers as modified by Mohn et al renders the claims obvious. See the rejection above. With respect to the type of communication (i.e. wireless communication), Wiechers discloses using wires communication for communicating identification information between the user 8 and/or the vehicle 5 in order to collect the shipment items 1. The applicant’s argument is not persuasive. Refer to the rejection above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876


/DANIEL ST CYR/Primary Examiner, Art Unit 2876